Citation Nr: 0738568	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-38 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU).

2.  Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from July 1965 to August 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2004 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Huntington, West Virginia, which denied the veteran's claims.

The veteran testified at a hearing at the Board's Central 
Offices in July 2007 before the undersigned Veterans Law 
Judge.  A transcript of the hearing testimony is associated 
with the claims file.  The veteran submitted additional 
evidence, for which he waived initial RO review and 
consideration.  In light of the veteran's waiver, the Board 
may properly consider the evidence in this decision without 
the necessity of a remand to the RO.  See 38 C.F.R. § 20.1304 
(2007).

The claim of entitlement to a total disability evaluation 
based on individual unemployability due to service connected 
disorders is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the probative evidence indicates that a 
respiratory disorder, including bronchial asthma, was not 
incurred in or aggravated by active service.




CONCLUSION OF LAW

A respiratory disorder, including bronchial asthma, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
June 2003 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claim was 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

Governing Law and Regulation

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

In his various written submissions and his testimony at the 
hearing, the veteran asserts that his respiratory disorder is 
secondary to smoke inhalation he experienced during his 
active service, both in a training incident and aboard the 
ship to which he was assigned.  He asserts that during fire 
fighter training, there was an incident where he inhaled 
smoke, for which he received treatment.  He also asserts that 
his shipboard duties, which included chipping paint and 
blowing through tubes, exposed him to toxic substances.  His 
wife testified that she knew him prior to his entry into 
active service; that he had no respiratory symptoms at that 
time; but that since service he has experienced various 
respiratory symptoms.  In the alternative, the veteran 
asserts that a pre-existing disorder was aggravated by in-
service smoke and toxic fume inhalation.  Unfortunately, the 
preponderance of the evidence is against the claim.

On his June 1965 Report Of Medical History for his enlistment 
examination, the veteran did not reveal a preservice history 
of asthma or any other chronic respiratory disorder.  His 
chest X-ray was negative, and the examiner assessed his 
lungs, nose, and sinuses as normal.  He was deemed fit for 
active service.

The service medical records are negative for any entries 
related to complaints, findings, or treatment for smoke 
inhalation, or a respiratory disorder to include asthma.  
They do note the veteran's treatment for complaints of a head 
cold and sore throat in May 1966; February, April, July, and 
December 1967; and February 1968.  He was treated with 
aspirin and Ornade capsules.  The service medical records 
also note that the periodic chest X-rays taken during his 
active service were negative.

While service personnel records do not reveal training as a 
fireman, personnel records do show training at the Fleet 
Training Center, Newport, Rhode Island, where the Board will 
assume that the appellant underwent damage control training, 
to include basic firefighting training.

The August 1968 Report Of Physical Examination For Release 
From Active Duty notes no abnormalities, other than scars.  
The veteran's chest X-ray was read as within normal limits, 
and his lungs, nose, mouth and throat, and sinuses were 
assessed as normal.  He was deemed fit for separation from 
active service.

The veteran stated at the hearing that he sought treatment 
after his active service, but the provider who treated him is 
deceased and records are no longer available.  The private 
treatment records associated with the claims file do not date 
prior to the 1990s.  These do note the veteran's treatment 
for chronic respiratory complaints, including bronchitis and 
restrictive airway disease.  None of the private providers 
who have treated the veteran and submitted records have, 
however, ever opined that any chronic respiratory disorder, 
including asthma, is causally related to his active service.  
Dr. Lewis, the veteran's primary care provider, in a July 
2004 letter, noted that he treated the veteran occasionally 
for his pulmonary problems, and that his pulmonary function 
had deteriorated significantly over the last few years.  Dr. 
Lewis opined that the veteran's primary pulmonary problem 
"is the asbestosis," which certainly had aggravated his 
bronchial asthma, if it as not the primary etiology for it.

VA outpatient treatment records note the veteran as diagnosed 
with bronchial asthma.  At a September 2003 VA examination, 
the examiner noted the veteran's history of chronic cough, 
occasional fever, and occasional hemoptysis.  The examiner 
noted the service medical records provided no evidence 
whatsoever of the veteran's claimed smoke inhalation or other 
claimed exposure to other toxins.  Examination revealed the 
lungs as clear to auscultation in both fields.  The examiner 
noted that September 2003 pulmonary function tests indicated 
the presence of an associated reversible airflow obstruction 
as well.  The examiner diagnosed bronchial asthma, possibly 
secondary to gastroesophageal reflux disease.  He expressed 
no opinion or made any comment to suggest that the veteran's 
bronchial asthma was causally related to his active service.

As an aside, there is no competent evidence of record that 
the veteran has asbestosis,  Dr. Lewis' opinion to the 
contrary notwithstanding.  Indeed, the September 2003 VA 
examiner noted a CT scan of the veteran's chest was negative 
for asbestosis.  This finding is consistent with a September 
2002 CT scan of the veteran's chest conducted at the 
Pulmonary Section, West Virginia University, that noted no 
evidence of bronchiectasis or interstitial disease.  Further, 
an April 2004 rating decision denied a separate claim for 
service connection for asbestosis.

As noted, the veteran neither reported nor did the 
examination find any evidence of a pre-existing respiratory 
disorder at his examination prior to enlistment.  So, he is 
presumed to have been in sound condition at his entrance into 
active service, and there is no evidence of record to rebut 
that presumption.  See 38 C.F.R. § 3.305(b).  The veteran is 
not service connected for a gastroesophageal reflux disease, 
and no such disorder was diagnosed in-service.  Given the 
absence of any competent evidence linking asthma, or any 
other chronic respiratory disorder to service, the Board 
finds the preponderance of the evidence is against the claim.  
38 C.F.R. § 3.303.  The claim is therefore denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, as the preponderance of the evidence is 
against the appellant's claim, however, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for bronchial asthma is 
denied.




REMAND

The combined rating for the veteran's service connected 
disabilities meet the requisite minimums for consideration of 
a TDIU, that is, he has at least one service-connected 
disability rated as 40 percent disabling, and the total 
combined rating for all of his service-connected disabilities 
is 70 percent.  See 38 C.F.R. § 4.16.  The veteran's private 
provider who treats him for multiple service connected 
orthopedic disorders has opined that they alone render him 
unemployable, as no employer would be willing to allow the 
special conditions under which his doctor opines he must 
work.  The Social Security Administration has determined the 
veteran is eligible for disability benefits, with the primary 
diagnosis of bronchial asthma.  Unfortunately, the VA 
examination reports do not contain any notation or opinion as 
to the veteran's employability in light of his service 
connected  disabilities.  Thus, a comprehensive VA 
examination is indicated to address the veteran's 
employability.  See 38 C.F.R. § 3.159(c)(4).  

Finally, any medical records regarding current treatment for 
all conditions on appeal should be obtained and associated 
with the claims file.  38 U.S.C.A. § 5103.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall ensure that all requisite 
content-compliant VCAA notice has been 
provided to the veteran.

2.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for each of his 
service-connected disabilities.  After 
securing the necessary release, the RO 
should obtain any records not already 
associated with the claims file which date 
from May 2003.

3.  After the above is completed, 
regardless of whether any additional 
records are obtained, the RO shall arrange 
for an appropriate medical examination(s) 
of the veteran to assess whether his 
service-connected disabilities alone render 
him unemployable.  The claims file shall be 
provided to the examiner for review and 
reference in conducting the examinations.  
All indicated tests and studies should be 
performed.  The examiners should determine 
which clinical findings are related to the 
service-connected pathology, and which are 
not.  If symptoms of service-connected and 
non-service-connected pathology cannot be 
dissociated, that should be noted in the 
examination report.  The examiner must 
address the appellant's ability to pursue 
substantially gainful employment in view of 
all service- connected pathology, without 
regard to age.  A full explanation of and 
rationale for any comment or opinion 
expressed should be provided.

4.  The RO must review any medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If any report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

5.  The veteran is hereby notified that it 
is his responsibility to report for all 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for any 
VA examination without good cause may 
include denial of  the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  Thereafter, the RO should readjudicate 
the claim of entitlement to a total 
disability evaluation based on individual 
unemployability due to service connected 
disorders.  If the benefit is not granted, 
the veteran and his representative should 
be furnished with a supplemental statement 
of the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The case should then be returned to the Board for further 
appellate consideration, if all is in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
VA will notify him if further action is required on his part.  
He has the right to submit additional evidence and argument 
concerning the claims the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


